Fourth Court of Appeals
                               San Antonio, Texas
                                    January 31, 2018

                                  No. 04-17-00851-CV

                                   Herman ADAMS,
                                      Appellant

                                           v.

                           MACLAMAR MANAGEMENT,
                                  Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2017CV04194
                      Honorable David J. Rodriguez, Judge Presiding

                                       ORDER
        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that no costs shall be assessed
against appellant in relation to this appeal because he is indigent.

      It is so ORDERED on January 31, 2018.


                                                _____________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                Keith E. Hottle, Clerk of Court